Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below to clarify the claim language. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
14. (Currently amended) An information providing method based on object recognition, the information providing method comprising: 
displaying, by a device, location information of at least one object being mapped to at least one augmented reality (AR) item before recognizing, by the device, an object disposed within a photographing range of a camera; 
determining, by the device, occurrence of a predetermined event for outputting one or more AR items corresponding to the recognized object; 
displaying, by the device, a first AR item in an exposed area of the recognized object based on the exposed area of the recognized object being exposed to the photographing range and a non- exposed area of the recognized object not being exposed to the photographing range in response to a determination that the predetermined event has occurred, wherein the first AR item comprises memo information of a user based on at least one of time information, moving route information, location information, or use frequency information based on a life pattern of the user; and 
displaying, by the device, a second AR item in a predetermined area, wherein the second AR item comprises information about an article disposed in the non-exposed area or information about the second AR item disposed in the non- exposed area.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1, 3-7, 9-15, 17 and 18 is allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest an information providing apparatus and method for displaying augmented reality (AR) items by: (1) displaying location information of at least one object being mapped to at least one AR item before recognizing an object disposed within a capturing range of a camera; (2) determining occurrence of a predetermined event for outputting one or more AR items corresponding to the recognized object; (3) displaying a first AR item in an exposed area of the recognized object based on the exposed area of the recognized object being exposed to the capturing range and a non- exposed area of the recognized object not being exposed to the capturing range in response to a determination that the predetermined event has occurred, wherein the first AR item comprises memo information of a user based on at least one of time information, moving route information, location information, or use frequency information based on a life pattern of the user; and (4) displaying a second AR item in a predetermined area, wherein the second AR item comprises information about an article disposed in the non-exposed area or information about the second AR item disposed in the non- exposed area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613